Citation Nr: 1047980	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
thoracic spine.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the cervical 
spine.  

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected low back disability.  

4.  Entitlement to an initial evaluation in excess of 20 percent 
for DJD and DDD, L4-5 and L5-S1. 

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1971.  

Historically, the Veteran's original claim for service connection 
for a low back disorder was received in December 1997 and he 
appealed a June 1998 rating decision which denied the claim.  He 
testified at a September 1998 RO hearing in support of the claim 
and a transcript thereof is on file.  In November 2000 the Board 
remanded the issue of service connection for a back disorder for 
evidentiary development.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

A November 2002 rating decision granted service connection for 
DJD and DDD at L4-5 and L5-S1 and assigned an initial disability 
rating of 20 percent, both grants being effective December 15, 
1997.  The Veteran appealed the assignment of an initial 20 
percent rating.  

A September 2003 rating decision granted service connection for 
peripheral neuropathy of the left lower extremity and for 
peripheral neuropathy of the right lower extremity, and each was 
assigned an initial 10 percent disability rating, effective March 
26, 2003.  That decision denied service connection for peripheral 
neuropathy of the upper extremities.  

A September 2004 rating decision denied service connection for 
spondylosis of the thoracic spine and for DJD and DDD of the 
cervical spine; and also denied entitlement to a TDIU rating.  It 
also increased the initial 10 percent ratings for peripheral 
neuropathy of each lower extremity to 20 percent.  

In an August 2006 letter the Veteran withdrew his claim for 
service connection for skin cancer. 

The Board remanded the case in February 2007 because (1) 
additional evidence had been received without a waiver of initial 
RO consideration thereof, and (2) for compliance with compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), and (3) 
clarification of VA examination findings.  

Thereafter, a May 2007 confirmed and continued the 20 percent 
ratings for peripheral neuropathy of the each lower extremity.  
The Veteran did not appeal a rating action in May 2008 which 
denied service connection for tinnitus or a December 2008 rating 
decision which denied service connection for hypertension.  
Subsequently, a July 2010 rating decision granted service 
connection for tinnitus which was assigned an initial 10 percent 
rating and granted service connection for bilateral hearing loss 
which was assigned an initial noncompensable rating.  The Veteran 
did not initiate an appeal of this rating action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held that where there has not been compliance with 
a Board remand, the Board errs as a matter of law when it fails 
to ensure compliance.  So, another remand is therefore necessary 
to ensure proper compliance with the Board's 2007 remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Private treatment records show that in 1996 the Veteran was 
advised to stop drinking alcohol and he was prescribed medication 
for gout.  

In a September 2002 memorandum, a VA physician reported that he 
had reviewed the claim file and observed that there were no 
medical records to support the claim of back trouble during 
service but letters by the Veteran to his family appeared to 
substantiate his claim of back troubles during service.  Also, it 
was documented that he had a postservice low back injury at work 
in 1980 and 1981 and that there had been ongoing episodes of back 
pain since then.  X-rays in May 1980 found DDD at L4-5 and L5-S1.  
This would be considered evidence of back troubles having been 
present prior to that date but the onset would be indefinite.  It 
was the physician's opinion that it was at least as likely as not 
that the Veteran's low back disability originally started during 
service.  

On VA examination in November 2002, by the VA physician that 
wrote the September 2002 memorandum, complaints and physical 
findings relative to the Veteran's low back were reported and the 
diagnosis was DJD and DDD, L4-5 and L5-S1. 

On VA examination in June 2003, by a different physician, it was 
stated that the Veteran reported having had a skull fracture in 
the 1980s which had caused a loss of consciousness for about one 
minute.  On examination there was no upper extremity atrophy and 
biceps and triceps reflexes were normal.  

In August 2003 a VA physician opined that the Veteran's lower 
extremity peripheral neuropathy was at least as likely as not due 
to his service-connected DJD and DDD of L4-5 and L5-S1.  

An April 2004 VA outpatient treatment (VAOPT) record, by the VA 
physician that wrote the September 2002 memorandum and conducted 
the November 2002 VA examination, indicates that the Veteran was 
seen for thoracic pain.  The Veteran had been told that he had 
gout and the Veteran wondered if this caused his back pain.  The 
physician stated that although it was possible that gout could 
affect the spinal joints, it would not be possible to confirm 
this.  Mechanical causes of back pain were far more common.  

A private physician, Dr. P. B., reported in June 2005 that the 
Veteran's original low back injury was in 1967.  He had had 
concurrent progression of mid-back [pain] in conjunction with the 
low back pain.  On examination he had spasm of the thoracic and 
lumbar areas.  The impressions were chronic thoracic syndrome 
with strain/sprain/DJD with radiculopathy features, and lumbar 
syndrome with strain/sprain/DJD/radiculopathy features.  It was 
stated that "[i]n terms of his mid back/thoracic spine, it is 
just as likely as not that this is directly and causally related 
to his 1967 original injury.  Medically, I feel that the 
thoracic/mid back injury is directly related to this 1967 injury 
with the service."  

A VA examination was conducted in May 2004 for evaluation of the 
service-connected lumbosacral disorder, by the VA physician that 
wrote the September 2002 memorandum and conducted the November 
2002 VA examination.  The diagnoses were DDD at L4-5 and L5-S1, 
mild generalized lumbar spondylosis, mild left sciatica, and 
peripheral neuropathy of both lower extremities. 

A VA examination was conducted in July 2004 for evaluation of the 
claimed thoracic and cervical spine disorders, by the VA 
physician that wrote the September 2002 memorandum and conducted 
the November 2002 VA examination.  It was noted that the Veteran 
related a history of having developed pain in the back of his 
neck and the thoracic area somewhere around five or more years 
ago.  He did not recall any injury to either of these areas.  
There had been no upper extremity radiation of pain from the neck 
but he had numbness in several digits of the hands which he 
attributed to peripheral neuropathy. He had a general feeling of 
weakness in both hands.  Due to this, and other symptoms, he was 
no longer working.  After examination of the cervical and 
thoracic spinal segments, it was observed that he had moderated 
decreased sensation of the first 3 fingers of each hand and 
slight decreased sensation of the last two fingers of each hand 
but no detectable upper extremity weakness.  January 2004 X-rays 
revealed disc space narrowing at C5-6 and, in the thoracic spine, 
mild spondylosis at multiple levels.  The diagnoses were DJD and 
DDD at C5-6 and mild generalized thoracic spondylosis.  It was 
opined that these conditions were not caused by the service-
connected lumbar spine condition and had developed independently 
as part of an overall wear and tear or degenerative process.  

When the case was remanded in February 2007 it was noted that an 
examiner that had conducted VA examinations in November 2002, and 
May and July 2004, while discussing some of the Veteran's medical 
history, did not indicate that he had reviewed the Veteran's 
claims file in connection with the examinations.  Also, that 
examiner, while indicating in the July 2004 examination that the 
Veteran had numbness in his hands, did not indicate whether or 
not the Veteran had peripheral neuropathy of the upper 
extremities.  It was requested that the claims folder be reviewed 
by the examiner who prepared the November 2002, and May and July 
2004 examination reports (or a suitable substitute if this 
examiner is unavailable), for the purpose of preparing an 
addendum that addressed whether the Veteran had peripheral 
neuropathy of the upper extremities, and if so, whether such 
condition had its onset during service or within one year of 
service.  The examiner was also to indicate whether in rendering 
his opinion he had reviewed the claims files, to include any 
evidence associated with the claims file after the July 2004 VA 
examination, and indicate whether any of the opinions offered in 
his previous examination reports has changed.  

Thereafter, a VA neurology examination was conducted in November 
2007 and the report of that examination indicates that the claim 
file was reviewed.  It was noted that a cervical spine 
examination had been conducted.  The Veteran complained of the 
gradual onset of neck pain after service and the onset of 
numbness and tingling of the first 3 digits of each hand after 
service, with the onset of paresthestic complaints about 5 years 
ago.  After a physical examination, and noting that prior X-rays 
documented cervical spine degenerative changes, the diagnosis was 
cervical spondylosis.  It was noted that the Veteran had an 
intact sensory examination of the upper extremities and did not 
have evidence of peripheral neuropathy of the upper extremities.  
The Veteran declined the opportunity to have an electromyographic 
study conducted.  The notes of another physician were reported, 
including the diagnosis of DJD and DDD at C5-6 without any 
definitive comment about neuropathy of the upper extremities 
although physical examination findings at that time had 
documented some decreased sensation of the fingers.  

In the November 2010 Informal Hearing Presentation the Veteran's 
service representative noted that the Veteran had subsequently 
requested an electromyographic study to document the existence of 
his alleged peripheral neuropathy of the upper extremities.  
Also, it was noted that there was no opinion on file addressing 
whether the Veteran's service-connected DJD and DDD of the lumbar 
spine had aggravated the claimed spondylosis of the thoracic 
spine or the claimed DJD and DDD of the cervical spine, or both.  

It must be noted that under the new spinal rating criteria which 
became effective in September 2003, disabilities of the thoracic 
spine are rated together, as a single disease entity, with 
disability(ies) of the lumbosacral spine.  See Note 6 to the 
General Formula for Rating Diseases and Injuries of the Spine.  
Thus, if service connection were to be granted for disability of 
the thoracic spine it could possibly have an impact on the 
evaluation of the service-connected DJD and DDD, L4-5 and L5-S1.  
So, adjudication of the claim for an initial evaluation in excess 
of 20 percent for DJD and DDD, L4-5 and L5-S1 must be deferred.  

Lastly, the outstanding claims of service connection may impact 
upon the claim for a TDIU rating.  If, after this remand, service 
connection is granted, or the evaluations of the Veteran's 
service-connected disabilities are increased, the Veteran may 
meet the schedular criteria in 38 C.F.R. § 4.16(a), which he does 
not now meet.  Also, if a single or combined 100 schedular 
evaluation resulted, the total rating issue would be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  Under these circumstances, the 
outstanding issues are inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a decision on 
the TDIU claim would now be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA orthopedic and neurologic 
examinations, to determine the nature and etiology 
of the claimed disabilities of the cervical and 
thoracic spinal segments as well as any neuropathy 
of the upper extremities which the Veteran may now 
have.  

The examiner must have access to and review the 
claims folders for the Veteran's pertinent medical 
history.  All necessary testing should be done and 
the examiner should review the results of any 
testing prior to completion of the examination 
report.  

Special consideration is to be given to affording 
the Veteran an electromyogram in an effort to 
determine or confirm whether he now had neuropathy 
of the upper extremities.  

The examiner is asked to express an opinion as to 
whether the Veteran now has disability of either the 
cervical or thoracic segments of the spine, or 
neuropathy of the upper extremities which is or are 
at least as likely as not related to the Veteran's 
period of service.  

The examiner is asked to express an opinion as to 
whether the Veteran now has arthritis of either the 
cervical or thoracic, or both segments of the spine 
which at least as likely as not manifested within 
one year of discharge from the Veteran's period of 
active service which ended in February 1971.  

The examiner is also asked to express an opinion as 
to whether the Veteran's disabilities of the 
cervical or thoracic spinal segments are at least as 
likely as not proximately due to or the result of 
his service-connected low back disability; this 
should include whether the claimed disabilities of 
the cervical and thoracic spinal segments are 
aggravated, i.e., increased in severity, by the 
service-connected low back disorder.  

In this regard, the attention of the examiner is 
drawn to the comment by a VA physician that gout 
could possibly have an impact upon the development 
of disability(ies) of the spine.  The examiner is 
asked, in the context of the queries above, to state 
the impact, if any, of the Veteran gout upon the 
development of disability(ies) of the cervical as 
well as the thoracic spinal segments.  

The examiner is also asked to express an opinion as 
to whether the Veteran now has any neuropathy of the 
upper extremities which is at least as likely as not 
proximately due to or the result of his service-
connected low back disability; this should include 
whether the claimed neuropathy of the upper 
extremities is or are aggravated, i.e., increased in 
severity, by the service-connected low back 
disorder.  

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the conclusion 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

If the requested opinion cannot be provided without 
resort to speculation, the examiner should so state 
and must provide the rationale therefor.   

The Veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any ordered 
examination, documentation should be obtained which 
shows that notice scheduling the examination was 
sent to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.  

2.  Afford the Veteran a VA orthopedic examination, 
to determine the nature and extent of his service-
connected lumbosacral disorder.  The examiner should 
be requested to identify any objective evidence of 
pain, painful motion, or functional loss due to pain 
as a result of these service-connected disorders.  
The extent of any weakened movement, excess 
fatigability or incoordination associated with these 
disabilities should be specifically assessed. 

The examiner should also express an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups (if the Veteran 
describes flare-ups), and if feasible, express this 
in terms of additional limitation of motion during 
flare-ups.  If not feasible, the examiner should so 
state. 

All indicated studies should be performed, and the 
rationale for all opinions expressed should be 
provided.  The Veteran's claims files should be made 
available to the examiner prior to the examination, 
and the examiner is to indicate in the report 
whether the file was reviewed.  

The examiner should also express an opinion as to 
whether the Veteran's service-connected low back 
disorder alone, or in conjunction with the service-
connected disorders of peripheral neuropathy of the 
right lower extremity, peripheral neuropathy of the 
left lower extremity, tinnitus, and bilateral 
hearing loss preclude the Veteran from obtaining or 
retaining substantially gainful employment. 

All indicated studies should be performed, and the 
rationale for all opinions expressed should be 
provided.  The Veteran's claims file should be made 
available to the examiner prior to the examination, 
and the examiner is to indicate in the report 
whether the file was reviewed.  

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the conclusion 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

The Veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any ordered 
examination, documentation should be obtained which 
shows that notice scheduling the examination was 
sent to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.  

3.  To help avoid future remand, VA must ensure that 
all requested action has been accomplished (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, then appropriate corrective action 
should be undertaken, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should consider whether the 
criteria for submission for assignment of an 
extraschedular TDIU rating under 38 C.F.R. § 4.16(b) 
are met.   If such criteria are met, the case should 
be referred to the Undersecretary for Benefits or 
the Director of the Compensation and Pension Service 
for appropriate action.  

5.  After the above development has been completed, 
readjudicate the claims.  

In adjudicating the claims for service connection 
for spondylosis of the thoracic spine; DJD and DDD 
of the cervical spine; and peripheral neuropathy of 
the upper extremities, specifically adjudicate 
entitlement to service connection on (1) the basis 
of service incurrence; (2) whether any arthritis of 
the cervical or thoracic, or both, spinal segments 
manifested within one year of the Veteran's February 
1971 discharge from active service; (3) whether the 
claimed disorders are proximately due to or the 
result of the service-connected lumbosacral 
disorder; and (4) whether the claimed disorders are 
aggravated by the service-connected lumbosacral 
disorder.  

6.  If the benefits sought remain denied, furnish 
the Veteran, and representative, if any, a 
Supplemental Statement of the Case and return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

